Per Curiam.

Pursuant to S.Ct.Prac.R. X(5), we must now determine whether dismissal, an alternative writ, or a peremptory writ is appropriate. In making this determination, we apply the following standards:
“Under S.Ct.Prac.R. X(5), dismissal is appropriate if it appears beyond doubt, after presuming the truth of all material factual allegations and making all reasonable inferences in favor of relator, that relator is not entitled to the requested extraordinary relief. State ex rel. Edwards v. Toledo City School Dist. Bd. of Edn. (1995), 72 Ohio St.3d 106, 108, 647 N.E.2d 799, 801-802. If, on the other hand, the complaint may have merit, an alternative writ should issue. Staff *353and Committee Notes to S.Ct.Prac.R. X(5). Finally, if it appears beyond doubt that relator is entitled to the requested extraordinary relief, a peremptory writ should issue. State ex rel. Findlay Publishing Co. v. Schroeder (1996), 76 Ohio St.3d 580, 583, 669 N.E.2d 835, 839.” State ex rel. Stern v. Mascio (1998), 81 Ohio St.3d 297, 298, 691 N.E.2d 253, 254.
With the foregoing standards in mind, we now address relators’ claim for a writ of mandamus.
Relators claim entitlement to a writ of mandamus to compel the hospital and its administrator to provide copies of the requested records. Insofar as relators have now received some of the requested records, i.e., a list of some of the names of hospital employees, relators’ mandamus claim is denied as moot. State ex rel. Thomson v. Doneghy (1997), 80 Ohio St.3d 222, 685 N.E.2d 537.
Regarding the remaining requested records, the hospital and its administrator initially contend that relators are not entitled to these records because the hospital is not a “public office” for purposes of R.C. 149.011(A) and 149.43. In reviewing this contention, we must resolve any doubts about the “public” status of the hospital in favor of finding it a “public office” subject to R.C. 149.43. State ex rel. Toledo Blade Co. v. Univ. of Toledo Found. (1992), 65 Ohio St.3d 258, 260-261, 602 N.E.2d 1159, 1161.
R.C. 149.011(A) defines “[pjublic office” as any “state agency, public institution, political subdivision, or any other organized body, office, agency, institution, or entity established by the laws of this state for the exercise of any function of government.” (Emphasis added.)
The hospital is a “public office” for purposes of R.C. 149.011(A) and 149.43. “A public hospital, which renders a public service to residents of a county and which is supported by public taxation, is a ‘public institution’ and thus a ‘public office’ pursuant to R.C. 149.011(A), making it subject to the public records disclosure requirements of R.C. 149.43.” State ex rel. Fox v. Cuyahoga Cty. Hosp. Sys. (1988), 39 Ohio St.3d 108, 529 N.E.2d 443, paragraph one of the. syllabus. Lawrence County General Hospital is a public hospital that renders a public service to county residents and is supported by public taxation. The rent-free use of county property and land by the hospital for its primary site constitutes support from public taxation. State ex rel. Fostoria Daily Review Co. v. Fostoria Hosp. Assn. (1988), 40 Ohio St.3d 10, 12, 531 N.E.2d 313, 316. The 1950 hospital expansion was also funded by public tax revenues.
In addition, this conclusion, that the hospital is a “public office” subject to R.C. 149.43, is supported by the other uncontroverted evidence here, i.e., PERS membership for hospital employees, appointment of hospital trustees by county officials in accordance with R.C. 339.01 et seq., and treatment by the State Auditor of the hospital as a public office for purposes of R.C. 117.11.
*354The hospital and its administrator next assert that relators are not entitled to a writ of mandamus to compel disclosure of the remaining requested records because of a pending declaratory judgment action in common pleas court brought by the hospital to resolve the issue of whether it is a “public office” for purposes of R.C. 149.011(A) and 149.43.
Respondents’ assertion, however, lacks merit because persons seeking public records under R.C. 149.43 need not establish the lack of an adequate remedy at law in order to be entitled to a writ of mandamus. State ex rel. McGowan v. Cuyahoga Metro. Hous. Auth. (1997), 78 Ohio St.3d 518, 520, 678 N.E.2d 1388, 1389; State ex rel. Steckman v. Jackson (1994), 70 Ohio St.3d 420, 426-427, 639 N.E.2d 83, 88-89.
It is further evident that the requested records are subject to disclosure under R.C. 149.43. Respondents do not assert the applicability of any exemption to disclosure.
Based on the foregoing, we grant a peremptory writ of mandamus to compel respondents to provide copies of the remaining requested records. No further evidence or argument is required for the court to resolve this case. See State ex rel. Bowman v. Columbiana Cty. Bd. of Commrs. (1997), 77 Ohio St.3d 398, 401, 674 N.E.2d 694, 696.
Finally, we award attorney fees to relators. Unlike Fox, 39 Ohio St.3d'^t 112, 529 N.E.2d at 447, where we denied attorney fees because there was a “reasonable legal basis for respondents’ refusal to produce the requested documents,” there was no reasonable basis here, particularly given precedent on the “public office” issue. See Fox and Fostoria Daily Review. Relators are ordered to submit a bill and documentation in support of their request for attorney fees in accordance with the guidelines set forth in DR 2-106.

Writ granted in part and denied in part.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ.,-concur.